Citation Nr: 0903724	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran had more than 22 years of active service at the 
time of his retirement in September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of that proceeding is of record.


FINDING OF FACT

The veteran's HIV-related illness is etiologically related to 
service.


CONCLUSION OF LAW

HIV-related illness was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for service 
connection for HIV-related illness.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§  5103, 5103A (West 2002 and 
Supp. 2008) or 38 C.F.R. § 3.159 (2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
HIV-related illness because it is related to service.  
Specifically, he maintains that he contracted the illness 
shortly before his retirement from active duty although it 
was not diagnosed by laboratory testing until after that 
time.

Service treatment records reflect that the veteran became ill 
with flu-like symptoms in mid-August 2004, less than a month 
before his retirement, after receiving a tattoo while on a 
motorcycle trip.  Upon returning home, he sought treatment at 
the base hospital, and his health care providers performed 
numerous tests, including laboratory tests for HIV and 
hepatitis.  These tests appear to have been negative, and the 
veteran ultimately was diagnosed with acute viral syndrome.  
However, at least one of his health care providers suspected 
that the veteran had contracted HIV.  Several more tests for 
the virus were performed, and the provider urged the veteran 
to have the test repeated.

The veteran retired from active duty shortly thereafter in 
early September 2004.  He began receiving medical care at the 
local VA outpatient clinic, and in May 2005 he tested 
positive for HIV.

In March 2006, the veteran was afforded a VA examination to 
determine whether there was a relationship between the tattoo 
he received in mid-August 2004 and his HIV infection.  The 
examiner stated that flu-like symptoms can accompany exposure 
to HIV but generally do not occur until several weeks after 
such exposure.  She also stated that the veteran's symptoms 
in August 2004 were consistent with a tick-like illness 
rather than HIV infection.  The examiner noted that there are 
several risk factors for HIV, including tattoos, but opined 
that it would be speculative to state that the tattoo caused 
the veteran's HIV infection.

After careful consideration, the Board concludes that the 
evidence in this case is in equipoise.  In this regard, the 
Board notes that the veteran is competent to state that he 
received a tattoo shortly prior to his discharge from 
service.  He has denied any history of blood transfusions or 
intravenous drug use.  At the hearing, the only risk-factor 
that he acknowledged, in addition to the tattoo, is sexual 
contact over the last 13 years, during which he was single.  
The Board has found his testimony to be credible.  

The Board notes that the veteran served on active duty for 
more than 22 years, and his HIV infection was diagnosed less 
than one year after his discharge from service.  There is no 
evidence showing that his exposure to HIV occurred during the 
short period following his discharge from service.

The VA examiner acknowledge that tattoos are a risk factor 
for HIV.  Although the flu-like symptoms the veteran 
experienced in service may not have been related to his HIV 
infection, they suggest that the tattoo may not have been 
administered under sanitary conditions.  Moreover, at least 
one of the veteran's health care providers believed in August 
2004 that he had been infected with HIV and, in the days 
preceding his retirement, urged him to undergo additional 
testing.  When the veteran eventually complied with this 
advice in May 2005, the test results were positive.

In sum, the Board finds that the evidence is at least equally 
balanced, or in equipoise, as to whether the veteran's HIV-
related illness is related to service.  Accordingly, the 
veteran is entitled to service connection for HIV-related 
illness.  


ORDER

Entitlement to service connection for HIV-related illness is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


